
	
		I
		112th CONGRESS
		1st Session
		H. R. 3209
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Shimkus (for
			 himself, Mr. Gingrey of Georgia,
			 Mr. Guthrie,
			 Mr. Altmire,
			 Mr. Lance,
			 Mrs. Blackburn,
			 Mr. Rogers of Michigan,
			 Mr. Bilbray,
			 Mr. Burgess,
			 Mr. Barton of Texas,
			 Mr. Paulsen,
			 Mr. Cassidy, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide predictability, consistency, and transparency to the premarket review
		  process.
	
	
		1.Short titleThis Act may be cited as the
			 Premarket Predictability Act of
			 2011.
		2.Tracking and
			 review of applications for investigational device exemptionsSection 520(g) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360j(g)) is amended by adding at the end the
			 following:
			
				(8)(A)Upon the submission of an application for
				an exemption for a device under this subsection, the submission of a request to
				classify a device under section 513, or the submission of a report for a device
				under section 510(k), whichever occurs first, the Secretary shall assign a
				tracking number to the device.
					(B)The Secretary shall use such tracking
				number to record the following interactions between the Secretary and applicant
				with respect to the device:
						(i)Submission or approval of an
				application for an exemption under this subsection.
						(ii)Submission or clearance of a report
				under section 510(k).
						(iii)Any meeting or meeting request,
				including in anticipation of the submission of such an application or
				report.
						(iv)Submission or approval of an
				application under section 515(c).
						(v)Any formal or informal request by the
				Secretary for additional information.
						(vi)Any deficiency letter.
						(vii)Any response by the applicant to a
				request described in clause (v) or a deficiency letter.
						(viii)Any written submission by the
				applicant to the Food and Drug Administration.
						(ix)Any other matter, as determined
				appropriate by the Secretary.
						(9)Upon the submission of an application for
				an exemption under this subsection for a device, the Secretary shall assign, to
				review the application, a reviewer with prior review experience with that type
				of device or technology or other relevant
				expertise.
				.
		3.Other rules
			 relating to investigational device exemptionsSection 520(g) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360j(g)) is amended—
			(1)in paragraph
			 (2)(A), by adding at the end the following: Procedures and conditions
			 pursuant to the preceding sentence shall require the Secretary, in determining
			 whether to grant such an exemption, to evaluate whether the investigational
			 study can be conducted ethically and with reasonable risk.;
			(2)in paragraph
			 (2)(B)(ii), by striking evaluate the safety and effectiveness of the
			 device and inserting evaluate whether the investigational study
			 is being conducted ethically and with reasonable risk;
			(3)in paragraph
			 (4)(B), by adding at the end the following: The Secretary may not
			 disapprove an application because the investigation does not or may not meet
			 any requirement, including a data requirement, relating to the approval or
			 clearance of a device because the Secretary believes that a different clinical
			 testing design or plan could produce data more relevant to an approval or
			 clearance decision.;
			(4)in paragraph
			 (7)(A), by striking (7)(A) In the case and all that follows
			 through the end paragraph (7)(A) and inserting the following:
				
					(7)(A)(i)In the case of a person
				intending to investigate the safety or effectiveness of a class II or a class
				III device, the Secretary shall ensure that the person has an opportunity,
				prior to submitting an application to the Secretary, to submit to the
				Secretary, for review, an investigational plan (including a clinical protocol).
				If the applicant submits a written request for a meeting with the Secretary
				regarding such review, the Secretary shall, not later than 30 days after
				receiving the request, meet with the applicant for the purpose of reaching
				agreement regarding the investigational plan (including a clinical protocol).
				The written request shall include a detailed description of the device, a
				detailed description of the proposed conditions of use of the device,
				information (if available) regarding the expected performance of the device,
				and a proposed plan (including a clinical protocol) for determining—
							(I)whether there is a reasonable
				assurance of safety and effectiveness; or
							(II)whether the device is substantially
				equivalent to or is at least as safe and effective as a legally marketed device
				that is not subject to approval requirements under section 515.
							(ii)In the case where the Secretary
				fails to meet the applicant not later than 30 days after receiving a request as
				described under clause (i), the proposed plan submitted in such request shall
				be deemed to be the agreement reached between the Secretary and the applicant
				under subparagraph (B) and such agreement shall not be subject to change except
				as provided in subparagraph (B).
						;
				and
			(5)in paragraph
			 (7)(B)(ii), by inserting that has emerged since the date of the
			 agreement and that is after substantial scientific
			 issue.
			4.Clarification of
			 least burdensome standard
			(a)Premarket
			 approvalSection 513(a)(3)(D) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360c(a)(3)(D)) is amended—
				(1)by redesignating
			 clause (iii) as clause (iv); and
				(2)by inserting after
			 clause (ii) the following:
					
						(iii)In carrying out clause (ii), the
				Secretary—
							(I)shall not request information
				unrelated or irrelevant to a demonstration of reasonable assurance of device
				effectiveness;
							(II)shall consider alternative approaches
				to evaluating device effectiveness in order to reduce the time, effort, and
				cost of reaching proper resolution of the issue;
							(III)shall use all reasonable mechanisms
				to lessen review times and render regulatory decisions;
							(IV)shall consider whether pre-clinical
				data, such as well-designed bench and animal testing, can meet the statutory
				threshold for approval; and
							(V)if clinical data are needed, shall
				consider alternatives to randomized, controlled clinical trials and the use of
				surrogate
				endpoints.
							.
				(b)Substantial
			 equivalence determinationSection 513(i)(1)(D) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360c(i)(1)(D)) is amended—
				(1)by striking
			 (D) Whenever and inserting (D)(i) Whenever;
			 and
				(2)by adding at the
			 end the following:
					
						(ii)In carrying out clause (i), the
				Secretary—
							(I)shall focus on whether there is a
				reasonable assurance that the device is safe and effective for its intended
				use;
							(II)shall not request or accept
				information unrelated or irrelevant to the substantial equivalence
				evaluation;
							(III)shall review the labeling of the
				device to assess the intended use of the device, and shall not evaluate issues
				that do not present a major impact on the intended use as set forth in the
				labeling;
							(IV)shall consider alternative approaches
				to evaluating substantial equivalence in order to reduce the time, effort, and
				cost of reaching proper resolution of the issue; and
							(V)shall use all reasonable mechanisms to
				lessen review times and render regulatory
				decisions.
							.
				5.Agency
			 documentation and review of significant decisionsChapter V of the Federal Food, Drug, and
			 Cosmetic Act is amended by inserting after section 517 (21 U.S.C. 360g) the
			 following:
			
				517A.Agency
				documentation and review of significant decisions regarding devices
					(a)Documentation of
				rationale for significant decisions
						(1)In
				generalThe Secretary shall completely document the scientific
				and regulatory rationale for any significant decision of the Center for Devices
				and Radiological Health regarding submission or review of a report under
				section 510(k), an application under section 515, or an application for an
				exemption under section 520(g), including documentation of significant
				controversies or differences of opinion and their resolution.
						(2)Provision of
				documentationUpon request, the Secretary shall furnish such
				complete documentation to the person who is seeking to submit, or who has
				submitted, such report or application.
						(b)Appeal rights
				and procedures
						(1)Appeal to Center
				DirectorAny person may,
				within 30 days after a significant decision described in subsection (a)(1),
				appeal such decision to the Director of the Center for Devices and Radiological
				Health (in this subsection referred to as the Center
				Director).
						(2)Petition;
				proceduresThe Center Director—
							(A)may require that
				an appeal under paragraph (1) be in writing and set forth the decision being
				appealed and the grounds for the appeal; and
							(B)subject to
				paragraph (6), may provide for such procedures as may be necessary with respect
				to such an appeal.
							(3)Resolution by
				Center Director
							(A)MeetingThe
				Center Director shall provide, upon the request of any person bringing an
				appeal under paragraph (1), for at least one meeting, to be held within 45 days
				after the filing of the appeal, to discuss the significant decision involved,
				the appeal of such decision, and possible resolutions of the appeal.
							(B)Final
				decisionThe Center Director shall issue a final written decision
				resolving any appeal under paragraph (1), including the grounds for such
				decision, not later than 90 days after the filing of the appeal.
							(4)Appeal to
				Commissioner
							(A)In
				generalAny person who files an appeal under paragraph
				(1)—
								(i)within 30 days
				after receiving any decision of the Center Director resolving the appeal, may
				appeal such decision to the Commissioner; or
								(ii)if the Center
				Director has not made a decision resolving the appeal under paragraph (1)
				within 90 days after the filing of such appeal, may file directly with the
				Commissioner an appeal of the significant decision subject to such appeal under
				paragraph (1).
								(B)Final
				decisionThe Commissioner shall issue a final written decision
				resolving any appeal under subparagraph (A), including the grounds for such
				decision, not later than 30 days after the filing of such appeal under
				subparagraph (A).
							(5)ReportThe
				Commissioner shall issue a public report on at least an annual basis that sets
				forth—
							(A)the number of
				appeals under paragraph (1) and the disposition of those appeals;
							(B)for each appeal
				under paragraph (1), the number of days taken to reach a final decision under
				paragraph (3)(B);
							(C)the number of
				appeals to the Commissioner under paragraph (4)(A), including the number of
				such appeals under paragraph (4)(A)(ii), and the disposition of those appeals;
				and
							(D)the number of
				appeals for which the Commissioner does not issue a final decision within 30
				days as required by paragraph (4)(B).
							(6)Authority of
				Secretary to establish appeal procedures and timelines
							(A)EstablishmentSubject
				to subparagraph (B), the Secretary may, by regulation or guidance, establish
				appeal procedures or timelines applicable to appeals under paragraph (1) or
				(4).
							(B)LimitationNo
				procedure or timeline established under subparagraph (A) may alter any
				requirement or extend or delay any timeline specified in any of paragraphs (1)
				through
				(5).
							.
		6.Transparency in
			 clearance process
			(a)Publication of
			 detailed decision summariesSection 520(h) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360j(h)) is amended by adding at the end the
			 following:
				
					(5)Subject to subsection (c) and section
				301(j), the Secretary shall regularly publish detailed decision summaries for
				each clearance of a device under section
				510(k).
					.
			(b)ApplicationThe requirement of section 520(h)(5) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a), applies only
			 with respect to clearance of a device occurring after the date of the enactment
			 of this Act.
			
